ON MOTION FOR REHEARING.
PER CURIAM.
Respondents in this case are insisting that this court consider and pass on questions not presented to us by the record. They insist that the merchandise represented by the invoices assigned to them, or the party whom they represented on the trade for the land, had no existence or value or that plaintiff had no more or better title to such merchandise than the party for whom respondents purported to act in making the trade had to the land. It is insisted that the transaction was, in part at least, merely a trade of land for merchandise and that while the title to the land failed on the one side, so did the title or value of the merchandise fail on the other side, and that plaintiff ought not to be allowed to recover for *478the value of the land lost to him without taking into account the value of the merchandise lost to the respondents. This court has not so ruled for the reason that no such question is presented in this record. If evidence to sustain respondents’ contention was offered, the record does not so show. On this point the abstract of the record, unobjected to, shows no more than that plaintiff put in evidence tending to sustain the allegations of his petition and that the court rejected his evidence as to the market value of the particular land lost to him by the failure of the vendors’ title' on the ground that such value was not the proper measure of damages. Nor was any such issue raised by defendants’ answer. Under the pleadings, as they now stand, neither the trial court nor this court is called upon to pass on any defense or counterclaim arising to defendants from fraud and deceit practiced by plaintiff with reference to the quality, quantity, or title, of the merchandise exchanged for the Arkansas land. The motion for rehearing is overruled.